STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1 - 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of independent claims 1 and 13 were known in the art as evidenced by NEEDHAM (U.S. Patent No. 6,133,943) which discloses acquiring an optical image for each of a plurality of strip-shaped stripes by virtually dividing a sample into the plurality of stripes along a first direction at 4:1-14, 4:54-5:15. NEEDHAM discloses generating a reference image corresponding to the optical image at 4:66-5:15. NEEDHAM discloses comparing the optical image and the reference image corresponding to the optical image and determining a shift amount between the optical image and the reference image corresponding to the optical image by matching them at 5:16-60, 7:26-35 and FIG. 5b. But, NEEDHAM does not disclose generating an evaluation value indicating reliability of the shift amount.
 DEVOE (U.S. PG Pub. No. 2010/0245571) discloses generating an evaluation value indicating reliability of the shift amount at ¶¶ [0023]-[0024]. But, neither NEEDHAM nor DEVOE discloses acquiring an optical image using an offset value based upon the shift amount.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668